Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In re the Commitment of Eddie Thompson                Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 88540).
No. 06-20-00024-CV                                    Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Burgess and Justice
                                                      Stevens participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Eddie Thompson, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 15, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk